                   Case 15-24221                 Doc 41           Filed 04/07/21 Entered 04/07/21 11:30:19                                      Desc Main
                                                                   Document     Page 1 of 10




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                Michael J. Dunkirk                                                              §           Case No. 15-24221
                Julie A. Dunkirk                                                                §
                                                                                                §
                                                              Debtors                           §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                07/16/2015. The undersigned trustee was appointed on 09/28/2020.

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               12,743.06

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                         0.00
                                                  disbursement
                                                  Administrative expenses                                                              5.00
                                                  Bank service fees                                                                    8.72
                                                  Other payments to creditors                                                          0.00
                                                  Non-estate funds paid to 3rd Parties                                                 0.00
                                                  Exemptions paid to the debtor                                                    4,000.00
                                                  Other payments to the debtor                                                         0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 8,729.34

          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-24221                  Doc 41          Filed 04/07/21 Entered 04/07/21 11:30:19                                      Desc Main
                                                         Document     Page 2 of 10




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 12/30/2020 and the
      deadline for filing governmental claims was 12/30/2020. All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $1,624.31. To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $0.00 as interim compensation and now requests a sum of
      $1,624.31, for a total compensation of $1,624.312. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $0.00, and now requests
      reimbursement for expenses of $7.05, for total expenses of $7.052.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 04/02/2021                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                         Page:       1
                                             Case 15-24221             Doc 41         Filed 04/07/21 Entered 04/07/21 11:30:19                                Desc Main
                                                                                       Document FORM  1 3 of 10
                                                                                                    Page
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                              ASSET CASES
                                                                                                                                                                                                          Exhibit A
Case No:                15-24221                         LAH             Judge:        LaShonda A. Hunt                            Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:              Michael J. Dunkirk                                                                                         Date Filed (f) or Converted (c):   07/16/2015 (f)
                        Julie A. Dunkirk                                                                                           341(a) Meeting Date:               08/10/2015
For Period Ending:      04/02/2021                                                                                                 Claims Bar Date:                   12/30/2020


                                     1                                                2                            3                            4                          5                             6

                         Asset Description                                          Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                             Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                    Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                              Exemptions,                                                                              Assets
                                                                                                            and Other Costs)

  1. Wells Fargo CPi refund (u)                                                            12,761.06                    8,761.06                                                12,743.06                          FA
  2. Security Deposit                                                                       1,300.00                        0.00                                                       0.00                        FA
  3. TV and furniture                                                                       2,000.00                     441.00                                                        0.00                        FA
  4. Antiques, Valuable Books, Valuable Collections                                             500.00                      0.00                                                       0.00                        FA
  5. Wearing Apparel, normal apparel                                                        1,000.00                        0.00                                                       0.00                        FA
  6. ERISA Qualified 401k                                                                         0.00                      0.00                                                       0.00                        FA
  7. 1989 Dodge Ram 1500                                                                    1,025.00                        0.00                                                       0.00                        FA
  8. 2005 Hyundai Santa Fe (leased auto)                                                    3,300.00                        0.00                                                       0.00                        FA
  9. PNC Bank accounts ending in 1324, 1332, 2096, 7886, 7878,                                   88.00                    88.00                                                        0.00                        FA
     7851 (u)
 10. chase accounts ending in 3360 and 1935 (u)                                                  28.00                    28.00                                                        0.00                        FA


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $22,002.06                   $9,318.06                                               $12,743.06                        $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Case re-opened on 9/25/20 (doc. 27) and trustee re-appointed 9/28/20 (doc. 28) to administer funds sent to trustee by Wells Fargo, representing refund for per-petition
  overpayment due to erroneously placed, forced-placed, insurance on Mr. Dunkirk's previous car loan. Previous no-asset report has been withdrawn. (doc. 30). Bar date passed,
  all claims reviewed. Trustee has submitted final report to US Trustee's office.



  RE PROP #               1   --   Wells Fargo CPI refund check case repoened by UST to allow administration of the
                                   asset
  RE PROP #               9   --   Insufficient amount to administer alone
  RE PROP #              10   --   Insufficient value to administer alone.


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                  Page:   2
                                      Case 15-24221        Doc 41       Filed 04/07/21 Entered 04/07/21 11:30:19      Desc Main
Initial Projected Date of Final Report (TFR): 03/31/2021    Current Projected Date of Final Report
                                                                          Document            Page (TFR):
                                                                                                       4 04/30/2021
                                                                                                          of 10
                                                                                                                                  Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                         Case 15-24221                 Doc 41   Filed 04/07/21
                                                                                           FORM 2
                                                                                                 Entered 04/07/21 11:30:19                               Desc Main
                                                                                 Document      Page  5 of 10 RECORD
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS
           Case No: 15-24221                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Michael J. Dunkirk                                                                                          Bank Name: Axos Bank
                   Julie A. Dunkirk                                                                                 Account Number/CD#: XXXXXX0966
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6016                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/02/2021                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   09/30/20             1          Wells Fargo Auto/CPI Payment Program      Turnover of funds                                      1229-000               $10,935.61                                $10,935.61
                                   PO Box 4199                               Wells Fargo CPI refund
                                   Portland, OR 97208-4199
   11/03/20           2001         Michael J Dunkirk                         Exemption                                              8100-002                                     $4,000.00             $6,935.61
                                   19137 Janet Ave                           Debtor's claimed exemption in
                                   Lockport, IL 60441                        force placed insurance refund
   01/04/21             1          Wells Fargo Auto/CPI Payment Program      Turnover of funds                                      1229-000                 $1,807.45                                 $8,743.06
                                   PO Box 4199                               Wells Fargo Auto CPI
                                   Portland OR 97208-4199                    Reimbursement
   02/23/21           2002         International Sureties, LTD               2021 Blanket Bond                                      2300-000                                          $5.00            $8,738.06
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   03/03/21                        Axos Bank                                 Bank Service Fee under 11                              2600-000                                          $8.72            $8,729.34
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                $12,743.06            $4,013.72
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $12,743.06            $4,013.72
                                                                                                                    Less: Payments to Debtors                    $0.00           $4,000.00
                                                                                                              Net                                          $12,743.06                $13.72




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $12,743.06            $4,013.72
                                                                                                                                                           Page:     2
                                 Case 15-24221    Doc 41          Filed 04/07/21 Entered 04/07/21 11:30:19         Desc Main
                                                                   Document     Page 6 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0966 - Checking                                        $12,743.06                  $13.72             $8,729.34
                                                                                                         $12,743.06                  $13.72             $8,729.34

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $12,743.06
                                            Total Gross Receipts:                     $12,743.06




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                 Case 15-24221               Doc 41        Filed 04/07/21 Entered 04/07/21 11:30:19                                  Desc Main
                                                            Document     Page 7 of 10
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 15-24221                                                                                                                                     Date: April 2, 2021
Debtor Name: Michael J. Dunkirk
Claims Bar Date: 12/30/2020


Code #     Creditor Name And Address           Claim Class        Notes                                               Scheduled             Claimed                Allowed
           Cindy M. Johnson                    Administrative                                                             $0.00            $1,624.31              $1,624.31
100        Chapter 7 Trustee
2100       140 S. DEARBORN STREET
           SUITE 1510
           CHICAGO, IL 60603

           Cindy M. Johnson                    Administrative                                                              $0.00                  $7.05                $7.05
100        Chapter 7 Trustee
2200       140 S. DEARBORN STREET
           SUITE 1510
           CHICAGO, IL 60603

1          Lvnv Funding, Llc                   Unsecured                                                              $8,061.00            $5,507.07                   $0.00
300        Resurgent Capital Services
7100       Po Box 10587                                           Claim withdrawn by Creditor 1/6/2021 Dkt 38
           Greenville, Sc 29603-0587


2          Quantum3 Group Llc As Agent For     Unsecured                                                                   $0.00                 $42.33                $0.00
300        Sadino Funding Llc
7100       Po Box 788                                             Objection to Claim sustained 2-22-21 as to Michael's estate only-only DKt 40
           Kirkland, Wa 98083-0788


3          Lvnv Funding, Llc                   Unsecured                                                             $11,825.00           $11,773.61             $11,773.61
300        Resurgent Capital Services
7100       Po Box 10587
           Greenville, Sc 29603-0587


           Case Totals                                                                                               $19,886.00           $18,954.37             $13,404.97
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 1                                              Printed: April 2, 2021




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 15-24221              Doc 41    Filed 04/07/21 Entered 04/07/21 11:30:19            Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-24221
     Case Name: Michael J. Dunkirk
                 Julie A. Dunkirk
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                  8,729.34

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
       Trustee Fees: Cindy M. Johnson                 $         1,624.31 $              0.00 $           1,624.31
       Trustee Expenses: Cindy M. Johnson             $               7.05 $            0.00 $               7.05
                 Total to be paid for chapter 7 administrative expenses               $                  1,631.36
                 Remaining Balance                                                    $                  7,097.98


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 15-24221             Doc 41   Filed 04/07/21 Entered 04/07/21 11:30:19             Desc Main
                                             Document     Page 9 of 10




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $11,773.61 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 60.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
     1                    Lvnv Funding, Llc          $              0.00 $             0.00 $              0.00
                          Quantum3 Group Llc As
     2                    Agent For                  $              0.00 $             0.00 $              0.00
     3                    Lvnv Funding, Llc          $        11,773.61 $              0.00 $          7,097.98
                 Total to be paid to timely general unsecured creditors                $               7,097.98
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 15-24221              Doc 41   Filed 04/07/21 Entered 04/07/21 11:30:19         Desc Main
                                            Document      Page 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
